Per Curiam: This is a writ of error to reverse a judgment of the county court of Cook county confirming a special assessment. The ordinance providing for the improvement fails to state the heig'ht of. the curb required to be constructed ou each side of the street, and on account of this 'defect it is claimed that the ordinance is invalid. The ordinance involved, so far as the height of the curb is concerned, is substantially like the ordinance which was held to be invalid in Holden v. City of Chicago, 172 Ill. 263, and the ruling in that case must control here. As to the property set out and described in thg assignment of errors in the record, the judgment of confirmation is reversed, and the cause is remanded to the county court. Reversed and remanded.